DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3, 5-11, 13-16 are subject under examination. 

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.     The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.    Claims 1-3, 5-7, 9-11, 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hughes (US 2017/0359238 A1) in view of Wright (US 20210266333 A1) and further in view of Partridge (US 2006/0165003 A1)


Regarding claim 1, Hughes (US 20170359238 A1) teaches a method for managing internet protocol (IP) flow records in a wireless communication network (See para 0008, para 0023 “a method for aggregating select network traffic statistics… wireless communication network”), the method comprising:
collecting, for a predetermined period of time, a plurality of IP flow records (see para 0027 “Network appliance 110 collects information about network flows that are processed through the appliance in flow records 112”; see para 0033 “information about data flows that are processed by the network appliance 110 can be collected”; see para 0054 “collecting flow information for a certain time interval”) ; each IP flow record being identified based on a source IP, a destination IP, a destination port and a protocol (see para 0033 “information about data flows that are processed by the network appliance 110 can be collected. Any type of information about a flow can be collected, such as header information (source port, destination port, source address, destination address, protocol, etc.)”:
aggregating the plurality of IP flow records into one or more groups of IP flow records, each group of IP flow records having a same identifier, wherein the identifier is one of source IP, destination IP, destination port and protocol. (see para 0046 “All of the flows where sampledomain1 was accessed by computer1 from port1 in flow table 300 are aggregated into a single row, row 410, in accumulating map 400. The network information 320 may be aggregated for the flows to depict a total number of bytes received and a total number of packets received from sampledomain1 accessed by computer1 via port1 during the time interval of flow table 300”)[ all the flow is interpreted as plurality of flows which are aggregated, since all the flows are accessed from port1, it implies all the flows (that are aggregated) have the same port] 
transmitting the groups of IP flow records for evaluation (see para 0069 “ the aggregated information may be sent from each network device to the network information collector 180….the information may be subject to processing”)
	Hughes doesn’t teach creating and assigning a unique hash value to each IP flow record.
Wright (US 20210266333) teaches creating and assigning a unique hash value to each IP flow record (see para 0045 “generate a unique session identifier for the flow”; see para 0046 “unique flow session identifier is generated by applying a given function (e.g. Hash function) of a flow tuple, where the flow tuple comprising a set of data fields (e.g. source IP, destination IP, source port, destination port)”).
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the creating and assigning a unique hash value to each IP flow record in the system of Hughes. The motivation is to obtain a unique representation of the information for the session flow. (Wright: see para 0049).
Modified Hughes doesn’t teach wherein the IP flow records are updated using a sliding time window defined by time windows associated with the IP flows, wherein a time window for a particular IP flow starts at a beginning of the particular flow.
Partridge teaches wherein the IP flow records are updated using a sliding time window defined by time windows associated with the IP flows, wherein a time window for a particular IP flow starts at a beginning of the particular flow. (See para 0045 “ a new record is created and a timestamp records when the flow was first seen… If every packet is captured and recorded, NetFlow records, for each flow, when it starts, approximately when it ends, and how much data passed through.”)[since netflow record are recording data since the flow as first seen and how much data passed through the time window, when the flow and recording starts, the start time and the end time is interpreted as time window] 
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the a time window for a particular IP flow starts at a beginning of the particular flow in the system of Hughes. The motivation is to verify traffic flow consistency (Partridge: See para 0005)

Regarding claim 9, Hughes (US 20170359238 A1) teaches a gateway (See para 0026 “In various embodiments, the network appliance 110 can be configured as an additional router or gateway”) for managing internet protocol (IP) flow records in a wireless communication network (See para 0008, para 0023 “a method for aggregating select network traffic statistics… wireless communication network”), the gateway comprising: a processor see para 0029 “The network appliance 110 includes a processor 210”); and 
A memory storing thereon machine readable instructions when executed by the processor configure  (see para 0029 “The network appliance 110 includes a processor 210, a memory 220”) the gateway to:
collect, for a predetermined period of time, a plurality of IP flow records (see para 0027 “Network appliance 110 collects information about network flows that are processed through the appliance in flow records 112”; see para 0033 “information about data flows that are processed by the network appliance 110 can be collected”; see para 0054 “collecting flow information for a certain time interval”) ; each IP flow record being identified based on a source IP, a destination IP, a destination port and a protocol (see para 0033 “information about data flows that are processed by the network appliance 110 can be collected. Any type of information about a flow can be collected, such as header information (source port, destination port, source address, destination address, protocol, etc.)”:
aggregate the plurality of IP flow records into one or more groups of IP flow records, each group of IP flow records having a same identifier, wherein the identifier is one of source IP, destination IP, destination port and protocol. (see para 0046 “All of the flows where sampledomain1 was accessed by computer1 from port1 in flow table 300 are aggregated into a single row, row 410, in accumulating map 400. The network information 320 may be aggregated for the flows to depict a total number of bytes received and a total number of packets received from sampledomain1 accessed by computer1 via port1 during the time interval of flow table 300”)[ all the flow is interpreted as plurality of flows which are aggregated, since all the flows are accessed from port1, it implies all the flows (that are aggregated) have the same port] 
transmit the groups of IP flow records for evaluation (see para 0069 “ the aggregated information may be sent from each network device to the network information collector 180….the information may be subject to processing”)
Hughes doesn’t teach create and assign a unique hash value to each IP flow record.
Wright (US 20210266333) teaches create and assign a unique hash value to each IP flow record (see para 0045 “generate a unique session identifier for the flow”; see para 0046 “unique flow session identifier is generated by applying a given function (e.g. Hash function) of a flow tuple, where the flow tuple comprising a set of data fields (e.g. source IP, destination IP, source port, destination port)”).
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the creating and assigning a unique hash value to each IP flow record in the system of Hughes. The motivation is to obtain a unique representation of the information for the session flow. (Wright: see para 0049)
Modified Hughes doesn’t teach wherein the IP flow records are updated using a sliding time window defined by time windows associated with the IP flows, wherein a time window for a particular IP flow starts at a beginning of the particular flow.
Partridge teaches wherein the IP flow records are updated using a sliding time window defined by time windows associated with the IP flows, wherein a time window for a particular IP flow starts at a beginning of the particular flow. (See para 0045 “ a new record is created and a timestamp records when the flow was first seen… If every packet is captured and recorded, NetFlow records, for each flow, when it starts, approximately when it ends, and how much data passed through.”)[since netflow record are recording data since the flow as first seen and how much data passed through the time window, when the flow and recording starts, the start time and the end time is interpreted as time window] 
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the a time window for a particular IP flow starts at a beginning of the particular flow in the system of Hughes. The motivation is to verify traffic flow consistency (Partridge: See para 0005)

Regarding claim 2, 10, Hughes teaches further comprising collecting additional IP flow records over an additional period of time. (see para 0054 “storing all information about all flows through every network appliance for all the time”)

Regarding claim 3, 11, Hughes doesn’t teach the unique hash value is derived from one or more of the source IP, destination IP, destination port and protocol associated with the IP flow record.
Wright teaches the unique hash value is derived from one or more of the source IP, destination IP, destination port and protocol associated with the IP flow record. (see para 0045 “generate a unique session identifier for the flow”; see para 0046 “unique flow session identifier is generated by applying a given function (e.g. Hash function) of a flow tuple, where the flow tuple comprising a set of data fields (e.g. source IP, destination IP, source port, destination port)”).
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the creating and assigning a unique hash value to each IP flow record in the system of Hughes. The motivation is to obtain a unique representation of the information for the session flow. (Wright: see para 0049)

Regarding claim 5, 13, Hughes teaches further comprising storing one or more of the plurality of IP flow records for a grace period (See para 0033 “Any type of information about a flow can be collected, such as header information (source port, destination port, source address, destination address, protocol, etc.), packet count, byte count, timestamp, traffic type, or any other flow attribute. This information can be stored in a flow table 300 at the network appliance 110.”; see para 0054 “storing all information about all flows through every network appliance for all the time”)[ all the time is interpreted as grace period]

Regarding claim 6, 14, Hughes teaches wherein the grace period is a default grace period or the grace period is defined by a user. ( see para 0054 “storing all information about all flows through every network appliance for all the time”) [ all the time is interpreted as grace period]

Regarding claim 7,15  Hughes teaches compressing one or more of the plurality of IP flow records at a source thereof. (See para 0069 “The information can be transmitted as raw data, or may be subjected to processing such as encryption, compression.”) 


6.  Claims 8 and 16  is/are rejected under 35 U.S.C. 103 as being unpatentable over Hughes (US 2017/0359238 A1) and Wright (US 20210266333 A1) in view of Partridge (US 2006/0165003 A1) and further in view of Chan (US 20160286001)

Regarding claims 8, 16, Hughes doesn’t teach wherein the destination IP is resolved based on a domain name system cache.
Chan (US 20160286001) teaches wherein the destination IP is resolved based on a domain name system cache. (see para 0131 “Hostnames that include DNS domains are often stored in the Domain Name System together with the IP addresses of the host they represent for the purpose of mapping the hostname to an address, or the reverse process.”).
	Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of invention to combine the destination IP is resolved based on a domain name system cache in the system of  Hughes. The motivation is to mapping the hostname to an address (Chan: see para 0131)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMIT KAUR whose telephone number is (571)270-5665. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAMIT KAUR/Examiner, Art Unit 2416      

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416